Citation Nr: 1226159	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-38 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1982 to July 1992, from June 1993 to September 1993, and from November 2001 to December 2002, with subsequent service in the Air National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2009, the Veteran indicated that he desired a Travel Board hearing before a member of the Board.  However, in October 2011, the Veteran withdrew his request for a hearing.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for sleep apnea is decided. 

The Board notes that the RO denied service connection for sleep apnea based on a finding that current diagnosis in the absence of in-service findings was of no probative value.  In the October 2007 statement of the case, the RO also stated that sleep apnea began after discharge in September 1993 and prior to entry into active duty in November 2001, and there was no evidence that sleep apnea was aggravated by the period of active service.

Dr. R.C.D., JR., M.D., diagnosed the Veteran with obstructive sleep apnea in June 2004.  The doctor also submitted correspondence in August 2005 in which he noted his review of the claim files to include an abnormal EKG since October 2002, which suggested the Veteran met the criteria for LVH; an EKG in July 1997 that was likewise abnormal, and a blood pressure recording in 1992 that indicated borderline hypertension.  The doctor stated that a connection between cardiovascular disease and untreated sleep apnea had been well documented.  The doctor opined that an individual with a history of snoring for 20 years who was diagnosed with obstructive sleep apnea with EKG evidence of left ventricular enlargement was likely to have had obstructive sleep apnea at least back to 1997 in lieu of a history of snoring for the past 20 or more years.  The doctor concluded that the exact onset of the Veteran's sleep apnea could not be determined with certainty, but in lieu of the severity of his apnea, longstanding history of snoring, and some EKG changes, he opined that it occurred prior to 1997.

The Veteran was afforded a VA examination in May 2007 in which the diagnosis was obstructive sleep apnea, and the examiner stated that she was unable to determine whether the sleep apnea began on active duty; that snoring was not diagnostic of sleep apnea, and that not everyone diagnosed with sleep apnea snores.  The examiner noted that there was no documentation of treatment for hypertension or treatment for any cardiovascular disease in the claim files.  The examiner opined that the fact that the Veteran did not develop hypertension requiring treatment argued against the idea that he had significant sleep apnea that remained untreated for 20 years; the question as to when his sleep apnea began was too speculative.

Dr. F.D.H., M.D., opined in a March 2008 report that the Veteran had improved; that he had sleep apnea documented to be severe; that in retrospect, he believed that the Veteran had sleep apnea based on symptoms of snoring, apnea, daytime sleepiness, etc. as far back as the mid 1980's.  The doctor stated that the Veteran had the symptoms complex and clinical picture of sleep apnea present since that time and was suffering from this process for more than 20 years.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes that the Veteran had chronic sleep apnea while he was serving on active duty, but the medical opinions supporting the Veteran's claim do not specifically address whether the sleep apnea originated during the Veteran's active service or was aggravated during such service.  

The Board notes that the Veteran was not found to have sleep apnea on any service entrance examination.  Therefore, the presumption of soundness applies.  It can only be rebutted by evidence establishing that sleep apnea clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2011).  

In light of these circumstances, the Board has determined that the Veteran should be afforded a VA examination for the purpose of determining whether his sleep apnea clearly and unmistakably existed prior to service and clearly and unmistakable underwent no permanent increase in severity as a result of active service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with appropriate expertise.  The claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders must be provided to and reviewed by the examiner. 

Based on the examination results and a review of the Veteran's pertinent history, the examiner should provide an opinion with respect to each of the Veteran's periods of active service as to whether the evidence clearly and unmistakably demonstrates that the Veteran's sleep apnea existed prior to the period of service and clearly and unmistakably establishes that the sleep apnea did not permanently increase in severity as a result of the period of service.

The supporting rationale for all opinions expressed must be provided.

2.  The RO or the AMC should undertake any additional development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for sleep apnea.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

